WOODSON, J.
I fully concur in the opinion of my learned associate filed in this case, not only for the reasons therein stated, but for the further reason I never have and never will subscribe to the doctrine that the husband is responsible for any of the torts of his wife committed after the enactment of the Married Woman’s Act of 1889.
There was a show of reason and justice for that rule prior to the emancipation of the wife and her property from the grasp of the husband. Then he took possession of her person and property by nature of the marriage — they becoming one, and he that one, and as. an incident thereto he swallowed up her property also. Having thus absorbed the personnel of his wife and her property, it was considered but just that he should assume all of the responsibilities for which she otherwise would have been liable. Otherwise, no redress ■ *81whatever could have been had for the torts committed by her.
But now, under the liberal legislative enactments- and judicial rulings completely emancipating the wife from her husband in all property and business relations, it seems to me that there is no longer a vestige of law, reason or justice left upon which to base a claim for damages against the husband for the separate torts of the wife. Such rulings are in my opinion wrong in morals and a travesty upon justice.